ORDER
PER CURIAM.
Appellants, John Hood and Ruby Hood (“appellants”), appeal the judgment of the Circuit Court of Pike County in favor of respondent, George Clinton, as Trustee of the George Clinton Trust, A Revocable Inter Vivos Trust dated February 16, 1994 (“respondent”). The trial court reformed and corrected the deed of conveyance executed by respondent to appellants to reflect the real intent of the parties. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find that the judgment is supported by substantial evidence and is not against the weight of the evidence. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).